Citation Nr: 0615785	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for muscle spasms.

3.  Entitlement to service connection for long and short term 
memory loss.

4.  Entitlement to service connection for symptoms of Gulf 
War Syndrome.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

7.  Entitlement to an increased (compensable) evaluation for 
bilateral wrist synovitis.

8.  Entitlement to an increased (compensable) evaluation for 
fracture of the right 5th rib.

9.  Entitlement to an increased (compensable) evaluation for 
umbilical hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1972 to November 
1993.

This appeal is from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, OR.  
During the course of the current appeal, the veteran's file 
has been in a variety of other cities; and while it appears 
that all files are now consolidated at the VARO, this should 
be confirmed.   

Service connection is currently in effect for the following: 
degenerative disc disease, L-5/S-1 with chronic muscular 
discomfort including referred pain in the gluteus maximum, 
rated as 40 percent disabling; fibromyalgia, rated as 40 
percent disabling; major depressive disorder, rated as 30 
percent disabling; tension type headaches, rated as 10 
percent disabling; hiatal hernia with esophagal reflux 
symptoms, rated as 10 percent disabling; right hip 
trochanteric bursitis with muscular strain, rated as 10 
percent disabling; right ankle synovitis with residuals of 
right fibular fracture, rated as 10 percent disabling; 
trapezius muscle strain with left shoulder tendonitis, rated 
as 10 percent disabling; lateral epicondylitis, right elbow, 
rated as 10 percent disabling; scarring of the olecranon 
bursa, left elbow with muscular strain and degenerative 
changes, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; residuals scar, excised lipoma, anterior 
trunk area, rated as 10 percent disabling; chronic synovitis 
of the right knee with degenerative joint disease, rated as 
10 percent disabling; synovitis of the left knee, rated as 10 
percent disabling; and umbilical hernia, fracture of the 
right 5th rib, scars on the left elbow and from a midline 
excision from the xiphoid process to the umbilicus, and 
chronic synovitis of both wrists, each rated as 
noncompensably disabling.  The veteran is also now in receipt 
of a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issues as delineated on the front pages of this decision 
are as they were certified by the VARO to the Board.  
However, it would appear that some may have been already 
addressed in the various decisions rendered during the course 
of the appeal.  

For instance, service connection is already in effect for 
bilateral wrist tendonitis; but the issue of entitlement to 
service connection for bilateral carpal tunnel syndrome has 
been forwarded on appeal.  It is unclear that there is a 
distinction to be made in these.  For another example, 
service connection has already been granted for the currently 
diagnosed acquired psychiatric disability, namely depression, 
although the veteran has had other diagnoses since service 
including possible PTSD, anxiety, and dysthymia.  It is 
unclear whether all psychiatric symptoms are part and parcel 
of that for which he already has service connection or cannot 
be symptomatically dissociated therefrom, in which case there 
is no need to belabor the PTSD issue any further.  Other 
related issues might be whether memory loss is part of the 
depression and other psychiatric impairment.

With regard to the issue of entitlement to service connection 
for additional disabilities as a result of his Persian Gulf 
War experiences; these have not been and need to be 
specifically identified.  

In general, with regard to Persian Gulf War disabilities as 
well as some of the others now claimed, it is possible that 
if the veteran will clarify what disabilities for which he is 
seeking compensation, they may already be legitimately part 
of that for which he already has service connection.  

This is particularly true as well of the claimed service 
connection for muscle spasms when he already has service 
connection for a number of disorders with associated muscle 
symptoms.  

Finally, clinical records show that a VA examiner has opined 
that although his mental health problems, which have been 
already attributable to service, may not have caused his 
other organic problems, they certainly have had an impact.  
This has been particularly true of his IBS, for which he has 
not been comprehensively tested.  Moreover, he already has 
service connection for hiatal hernia and esophageal reflux 
symptoms.  This has not been fully addressed by the RO but 
would appear to potentially qualify for consideration under 
38 C.F.R. § 3.310 and the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995). 

The veteran's last primary VA examination was in 1999 
although he had specialized examinations in various areas 
since then and as late as 2002.  He has been scheduled for 
several examinations for which he did not appear, some with 
seemingly valid reasons.  

He has also been located in several locations and it is 
unclear that he has been provided the opportunity to have 
examinations at the location in which he presently resides.

The Board recognizes that the VARO has done an admirable job 
of adjudicating those many disabilities for which service 
connection has already been granted.  

However, given the current regulations and Court mandates as 
to due process and the need to fully and comprehensively 
advise a veteran as to what is required for disability 
ratings and other matters, the Board finds that additional 
development might be of benefit.  See, i.e., Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

It certainly would not be to the veteran's detriment and 
might provide him with some modicum of reassurance that all 
of the problems he is convinced that he developed in service 
will be addressed in an adequate and appropriate fashion.  
And while the Board would note that while he has on occasion 
in the past decided not to further be examined, it would 
probably be to his decided advantage to do so.

In order to afford the veteran with the benefit of all 
available evidence and due process, accordingly, the case is 
REMANDED for the following action:

1.  The appellant has the 
right to submit 
additional evidence and 
argument on the matter or 
matters the Board has 
remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 
(1999).  He should be 
asked to provide any 
additional evidence as to 
claimed disabilities, and 
his care since service.  

In that regard, the 
veteran should also be 
requested to indicate 
which of the claimed 
disabilities he is 
actually pursuing as 
separate entities at this 
time, and given the 
opportunity to combine 
them or adjust them as 
necessary for the facts 
of the situation.  

The VARO should also 
verify that all claims 
files and VA clinical 
records are now located 
in a single central 
location.

Thereafter, the RO should 
develop any potentially 
supporting evidence to 
the logical conclusion.  
For instance, if the 
veteran wishes to 
continue to pursue the 
separate claim for PTSD, 
he should be asked to 
provide documentation and 
alleged stressors in that 
regard, and suitable 
research and verification 
should be undertaken by 
the RO in that regard.

2.  After the completion 
of (1) to the extent 
possible, the veteran 
should be scheduled for 
appropriate VA 
examinations to determine 
the exact nature of his 
claimed disabilities 
herein, both already 
service-connected and 
those for which he is 
continuing to ask for 
service connection.  

Specific and concise 
opinions should be 
provided as to whether it 
is as likely as not that 
bilateral carpal tunnel 
syndrome, muscle spasms, 
long and short term 
memory loss, designated 
specific symptoms of Gulf 
War Syndrome, PTSD, and 
IBS are of service origin 
or are in any way 
associable with service 
connected disabilities. 

In that regard, the 
examiners should clarify 
whether the symptoms of 
one can be attributable 
to any of the others, 
i.e., the distinction 
between the already 
service connected 
bilateral wrist 
tendonitis from claimed 
carpal tunnel syndrome; 
whether he has any mental 
health problems which are 
not associable with the 
service-connected 
psychiatric disorder, and 
how might that be 
appropriately diagnosed 
and distinguished, if 
possible.  

This clinical and 
professional 
clarification should be 
undertaken with regard to 
all of the veteran's 
herein claimed organic 
and psychiatric problems; 
and with adjudicative 
streamlining as 
efficiently as possible 
to (a) delete those 
issues which he is no 
longer pursuing and to 
(b) include those 
symptoms which may be 
associable with that for 
which he has already been 
granted service 
connection.  

If any portions of the 
claimed disabilities are 
not related to that of 
service origin, the 
examiners should clearly 
identify which these may 
be, and provide a sound 
opinion for rendering 
such a judgment.  If a 
distinction cannot be 
made for purposes of 
clinical evaluation, this 
should also be noted.  
The file must be 
evaluated in its entirety 
before the examination.

The 
veteran 
should 
know that 
under 
pertinent 
VA 
regulatio
ns and 
Court 
guideline
s, it is 
his 
responsib
ility to 
report 
for the 
examinati
on and to 
cooperate 
in the 
developme
nt of the 
claim.  
The 
consequen
ces for 
failure 
to report 
for a VA 
examinati
on 
without 
good 
cause may 
include 
denial of 
the 
claim.  
38 C.F.R. 
§§ 3.158, 
3.655 
(2005).  

In the 
event 
that the 
veteran 
does not 
report 
for the 
aforement
ioned 
examinati
ons, 
documenta
tion 
should be 
obtained 
which 
shows 
that 
notice 
schedulin
g the 
examinati
ons was 
sent to 
the last 
known 
address.  
It should 
also be 
indicated 
whether 
any 
notice 
that was 
sent was 
returned 
as 
undeliver
able.

3.  After 
completin
g the 
above 
action, 
and any 
other 
developme
nt as may 
be 
indicated 
by any 
response 
received 
as a 
consequen
ce of the 
actions 
taken in 
the 
paragraph
s above, 
the claim 
should be 
readjudic
ated 
based on 
all 
pertinent 
component
s of the 
claims to 
include 
the 
veteran's 
clarifica
tions as 
to which 
issues he 
intends 
to 
continue 
to 
pursue, 
which 
disabilit
ies may 
well be 
part of 
already 
adjudicat
ed 
issues, 
and other 
similar 
factors.  

If the 
claims 
remain 
denied, a 
comprehen
sive 
supplemen
tal 
statement 
of the 
case 
(SSOC) 
should be 
provided 
to the 
veteran 
and his 
represent
ative.  
After the 
veteran 
and his 
represent
ative 
have had 
an 
adequate 
opportuni
ty to 
respond, 
the 
appeal 
should be 
returned 
to the 
Board for 
appellate 
review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





